DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.

3.        	In the applicant’s submission, claims 1, 3, 8, 10, 12, and 17 were amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 3, 8, 10, 12, and 17 are independent form.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Johnson et al (US Pub 2019/0147218, hereinafter “Johnson”) in view of Li et al (“An Original Face Anti-spoofing Approach using Partial Convolutional Neural Network”, 2016, hereinafter “Li”) and further in view of Chandraker et al (US Pub 2018/0025242, hereinafter “Chandraker”).

Regarding claim 1, Johnson discloses a the liveness classifiers; see 112, 130 of fig.1) training method, wherein the method comprises: 
with respect to different scenarios, respectively obtaining picture samples under the scenarios, each picture sample having a tag, the tag including a living body or a non-living body and a corresponding scenario (the liveness classifiers may be trained on the based on a set of biometric samples data to learn how to distinguish between a live sample and a fake sample; see para.16, lines 5-10; wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”, see para.16 and para.44); 
 according to the obtained picture samples, training to obtain a for each of these samples collected from “N total [different] subjects” and “M total [different] days”,  “a feature vector measuring liveness characteristics can be extracted 139, which is input into each of the classifiers (baseline and user-specific) to compute liveness scores for classification 142”, see para.27. In other words, the feature vector is extracted and representing the corresponding sample obtained from the corresponding different subject at different condition, and the corresponding liveness score associated with the feature vector is to distinguish between a live sample labeled “real” and a fake sample labeled “fake”), wherein the feature vector is discriminative for different scenarios so that different scenarios are farther from one another in a feature space, and the same scenarios are closer to one another in the feature space (wherein training sample dataset (live and spoof) comprised a collection of fingerprint images from 50 total different subjects at multiple collection different events/days to take into account the variability of the classifiers; see para.44. In other words, the biometric samples captured from the same subject are closer to one another while the biometric samples captured from different subjects are farther from one another), so that when living body detection is performed, a feature vector of the to-be-detected picture is determined according to the when a (real) user is enrolling in the system, the biometric template feature for matching is constructed and stored in the respective classifiers as an enrolled (real) sample, see 106 of fig.1 and para.26 lines 9-13), 
wherein the picture samples under different scenarios are captured for each of these samples collected from “N total [different] subjects” and “M total [different] days”, wherein the training sample dataset (live and spoof) comprises a collection of fingerprint images from each of 50 different subjects at multiple collection events/days to take into account the variability of the classifiers, see para.44; “a feature vector measuring liveness characteristics can be extracted 139, which is input into each of the classifiers (baseline and user-specific) to compute liveness scores for classification 142”, see para.27. In other words, the feature vector is extracted and representing the corresponding sample obtained from the corresponding different subject at different condition, and the corresponding liveness score associated with the feature vector is to distinguish between a live sample labeled “real” and a fake sample labeled “fake”).

Johnson does not explicitly disclose: feature [1] where the liveness classifiers are “a neural network” recited in the claim; feature [2] “wherein the picture samples under different scenarios are captured by different cameras”.

Regarding feature [1], however Johnson does teaches “the liveness classifiers that are trained “with some machine learning technique” to classify a biometric sample as either real or fake (see para.16, lines 5-10). Thus, it would have been obvious to persons skilled in the art to know that a neural network is one of the most popular machine learning techniques and widely used in the field of biometric identification. As evidence, in the same field of endeavor, that is, in the field of biometric identification, Li teaches a partial convolutional neural network (DPCNN) trained by a set facial images to classify a facial image as either real or fake (see Step 1 of fig.1 and section III-A). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by employing a neural network as a liveness classifier tough by Li, in order to “extract the deep partial features from CNN to distinguish the real and fake” (Li, see Abstract, lines 6-9).

Regarding feature [2], neither Johnson nor Li explicitly discloses as recited in the claim. However, in the same field of endeavor, Chandraker clearly teaches: “wherein the picture samples under different scenarios are captured by different cameras with different levels of photographing effects (“the collected [training] data preferably includes pictures taken using different cameras…” in order to be “commonly used in various applications/scenarios”; see para.60), and the output feature vector has a type varying with different levels of photographing effect (the deep learning is trained by “a large variety of data samples which are commonly used in various applications/scenarios” to identify whether an input face image is live or spoofing”; see para.60-61). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Chandraker into the teachings of Johnson and Li by using different cameras with different levels of photographing effects to select the training images/samples and train the feature vectors of a deep learning network according the selected training images as tough by Chandraker, in order to “recognize an identity of a subject” and “prevent face spoofing for the face recognition task” (Chandraker, see Abstract).

Regarding claim 2, 9, 11, the combination of Johnson, Li, and Chandraker discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44).

Regarding claim 3, Johnson discloses a living body detecting method (the template DB and classifier DB; see 133 and 130 of fig.1), wherein the method comprises: obtaining a to-be-detected picture (see the “user sample” 136 of fig.1), and determining a feature vector of the to-be-detected picture according to a see the “feature” 139 on the classifier 130 of fig.1); according to the feature vector of the to-be-detected picture, determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture (finding the “matching features” from the “template DB”, see para.26 lines 13-19), each picture sample having a tag, the tag including a living body or a non-living body and a corresponding scenario; regarding the tag of the matched picture sample as the tag of the to-be-detected picture (wherein each “template” is extracted from a (real) user who enrolled, para.26 lines 13-19).

Johnson does not explicitly disclose where “template features” are determined by “a neural network” recited in the claim. However, Johnson does teaches “the selected template has a corresponding liveness classifier” (see para.24 lines 7-10) which is trained by a set of biometric samples data to learn how to distinguish between a live sample and a fake sample (see para.16, lines 5-10). Thus, it would have been obvious to persons skilled in the art to know that a neural network is one of the most popular classification techniques and widely used in the field of biometric identification. As evidence, in the same field of endeavor, that is, in the field of biometric identification, Li teaches a partial convolutional neural network (DPCNN) trained by a set facial images to generate facial features from each facial image and classify a facial image as either real or fake (see Step 1 of fig.1 and section III-A). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by employing a neural network as a liveness classifier as tough by Li, in order to “extract the deep partial features from CNN to distinguish the real and fake” (Li, see Abstract, lines 6-9).

Regarding the feature of “wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects, and the output feature vector has a type which is discriminative for different levels of photographing effect” as recited in the claim, as explained in Sections 5 and 6 of this Office Action, wherein “the output feature vector has a type which is discriminative for different levels of photographing effect” raises the issue of new matter and is not enabling. As such, the feature is interpreted and rejected by the examiner’s best understanding consistent with applicant’s Specification as follow: Neither Johnson nor Li explicitly discloses: ”wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects, and the output feature vector has a type which is discriminative for different levels of photographing effect”, However, in the same field of endeavor, Chandraker clearly teaches: “wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects (“the collected [training] data preferably includes pictures taken using different cameras…” in order to be “commonly used in various applications/scenarios”; see para.60), and the output feature vector has a type which is discriminative for different levels of photographing effect (“the deep learning based engine (i.e., the type of the output feature vector) 410 performs deep learning for liveness detection for face recognition” to identify whether an input face image is live or spoofing according to “the collected [training] data”; see para.61, para.60). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Chandraker into the teachings of Johnson and Li , see Abstract).

Regarding claim 4, 13, 18, the combination of Johnson, Li, and Chandraker discloses, wherein before obtaining the to-be-detected picture, the method further comprises: with respect to different scenarios, obtaining picture samples under the scenario respectively, each picture sample having a tag (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44;); obtaining the neural network model by training according to the obtained picture samples, output of the neural network model being a feature vector discriminative for different scenarios (Li, “fine-tune the model by a set of training set of real and fake images”, see section III, right col. 2nd para. lines 2-3).

Regarding claim 5, 14, 19, the combination of Johnson, Li, and Chandraker discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44); the determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture comprises: in a clustering Johnson: wherein “the set of training data should be representative of the entire target population for system deployment”, see para.18 lines 1-3).

Regarding claim 6, 15, 20, the combination of Johnson, Li, and Chandraker discloses, wherein the searching in the picture samples in the sample set according to the feature vectors, to determine a picture sample matched with the to-be-detected picture comprises: respectively calculating distances between the feature vector of the to-be-detected picture and feature vectors of respective picture samples in the sample set (Johnson: determining a liveness score by a comparison…, see para.4 lines 6-7); selecting a picture sample with a minimum distance, and regarding the selected picture sample as a picture sample matched with the to-be-detected picture (Johnson: “score level” by “min” method, see para.25 lines 8-12).

Regarding claim 7, 16, the combination of Johnson, Li, and Chandraker discloses, wherein the method further comprises: when a new scenario appears, obtaining picture samples under the new scenario and adding them into the sample set (Johnson: enroll “new user”, see para.23).
Regarding claim 8, 10, each of them is an inherent variations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 12, 17, each of them is an inherent variations of claim 3, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 3.

Response to Arguments
7.	Applicant’s arguments, with respects to claim 1, filed on 01/12/2022, have been fully considered but they are not persuasive.

7-1.     On page 12 of applicant’s response, Applicant argues:
“However, Johnson is not aware of the needs of distinguishing whether the to-be-detected picture is from a living body or a non-living body in view of a corresponding scenario.”
(The emphases added by applicant.)

The examiner respectfully disagrees with the argument. It is because Johnson, Paragraph [0043] discloses: “[f]ingerprint images were collected from one finger of a number of subjects. For each subject, a baseline classifier was trained using all other subjects. A second classifier was then trained by incorporating a single collection day (enrollment 106 of FIG. 1) from the subject of interest into the larger training set.” Paragraph [0044] discloses “[t]he dataset used for evaluation of the user specific classifiers for the biometric liveness detection system comprised a collection of fingerprint images from 50 subjects, including images from both real and spoofed each subject at multiple collection events. These collection events were separated by multiple days to take into account the variability of biometric characteristics that can arise over time.” Paragraph [0018] discloses “In order to have the classifier generalized well, the set of training data should be representative of the entire target population for system deployment. In some applications, this could include millions or even billions of individuals (e.g., UIDAI).” Paragraph [0027] discloses “Given a test subject k, of N total subjects, with biometric samples captured on collection day l, of M total collection days, a baseline classifier can be created 112 utilizing, e.g., all biometric samples (live and spoof) from all subjects i=1, . . . , N i≠k in the sample dataset 115. A user-specific liveness classifier 121 can be created by combining the training data 115 from the baseline classifier with all input data 127 captured from subject k, captured on collection days j=1, . . . , M j≠l.” 

According to at least the above paragraphs, Johnson does be aware of the needs of distinguishing whether the to-be-detected picture is from a living body or a non-living body in view of a corresponding scenario since the collecting training samples in Johnson include fingerprint images captured from the N different subjects over the different days/scenarios and the different events/scenarios to take into account the variability of the fingerprint images that can arise over time. The argument therefore is unpersuasive.

7-2.     On page 12 of applicant’s response, Applicant argues:
Li fails to teach or suggest that "the output of the neural network model is a feature vector used for distinguishing whether a to-be-detected picture is from a living body or a non- living body in view of said corresponding scenario."”

The examiner respectfully disagrees with the argument. It is because Li clearly teaches that the output of the neural network model (DPCNN) is a feature vector used for distinguishing whether a to-be-detected picture is from a living body or a non- living body in view of said corresponding scenario. As shown in Fig.1 In Li, wherein “Peep part Features”, are extracted from the input image and outputted from the DPCNN for classifying/distinguishing the input image from a real or anti-spoofing; see also Section III-B, item 3). Specifically, in the Abstract, Li clearly teaches that “we extract the deep partial features from the CNN to distinguish the real and fake faces”.  It should be noticed that the DPCNN in Li is trained by training data captured from 50 different subjects and the “different lighting conditions” (see Section IV-A, item 1)). The argument therefore is unpersuasive.

7-3.     On page 13 of applicant’s response, Applicant argues:
“Chandraker is different from claim 1 as currently amended with respect to a feature vector used for distinguishing whether a to-be-detected picture is from a living body or a non-living body in view of said corresponding scenario. In claim 1 as currently amended, the feature vector is discriminative for different scenarios, instead of just being commonly used in various scenario.”

examiner respectfully disagrees with the argument. It is because Li clearly teaches the argued question in Abstract: “The facility access control system also includes a processor configured to apply the deep learning model to the input image to recognize an identity of the subject in the input image regarding being authorized for access to the facility and a liveness of the subject. The liveness detection task is configured to evaluate a plurality of different distracter modalities corresponding to different physical spoofing materials to prevent face spoofing for the face recognition task.” See Abstract. The argument therefore is unpersuasive.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        2/4/2022